Judgment unanimously affirmed without costs. Memorandum: Supreme Court correctly determined that respondents’ authority to terminate petitioner’s service was not limited by Civil Service Law § 75. As Town Building Inspector, petitioner was not a public *1000employee, but a public officer who held her position "at the pleasure of the town board” (Town Law § 24; Matter of Haller v Carlson, 42 AD2d 829). Further, respondents did not remove petitioner from office during her term, but declined to reappoint her to another one-year term. The protections of Civil Service Law § 75 do not extend to petitioner because she was not "removed or otherwise subjected to any disciplinary penalty” (Civil Service Law § 75 [1]; see, Matter of Berg v Gerber, 78 AD2d 888, affd 54 NY2d 854). (Appeal from Judgment of Supreme Court, Wayne County, Strobridge, J.—Article 78.) Present—Green, J. P., Pine, Lawton, Boomer and Boehm, JJ.